Citation Nr: 0423217	
Decision Date: 08/24/04    Archive Date: 09/01/04

DOCKET NO.  03-11 786A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a May 
19, 1981 rating decision that denied entitlement to service 
connection for a stomach condition, diagnosed as peptic ulcer 
disease.


REPRESENTATION

Veteran represented by:	Wade R. Bosley, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel
INTRODUCTION

The veteran served on active duty from November 1964 to 
October 1968.  Service in Vietnam is indicated by the 
evidence of record.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (the RO).

The procedural history of the veteran's CUE claim will be 
described in the factual background section below.

Issues not currently on appeal

In a letter dated November 1, 2001 to the RO the veteran's 
attorney stated "we are . . . claiming . . . an earlier 
effective date."  The attorney did not mention for what the 
veteran was seeking an earlier effective date, and a review 
of the record does not reveal that the veteran is service 
connected for any disability or is otherwise in receipt of 
any VA benefit for which an earlier effective date could be 
assigned.
Accordingly, the purported claim of entitlement for an 
earlier effective date for an unstated and apparently 
nonexistent benefit is both legally and practically 
meaningless.

In August 2001, the veteran requested service connection for 
a gastrointestinal disability (claimed as stomach pain).  
That claim was noted in the Statement of the Case (SOC) 
issued by the RO on April 11, 2003.  However, the SOC is 
hardly a model of clarity, and the issue of the veteran's 
entitlement to service connection for a gastrointestinal 
disability was not squarely addressed.  The May 2003 
substantive appeal (VA Form 9) which was signed by the 
veteran's attorney referred only to CUE. 

The veteran discussed his current stomach problems at a 
personal hearing at the RO on June 25, 2003.  In the 
"Reasons and Bases" section of the most recent Supplemental 
Statement of the Case (SSOC) issued in June 2004, the RO 
determined that "[T]he evidence does not establish that you 
have a current stomach condition that was either caused by 
service or that you had the condition in service."  It 
appears from this statement that based on contentions raised 
by the veteran at the June 2003 hearing, the RO adjudicated 
the claim of entitlement to service connection for a stomach 
condition.  The Board notes, however, that the issue which 
was actually listed on the June 2004 SSOC was whether there 
was CUE in the denial of service connection for a stomach 
condition.  To date, the veteran has not filed a notice of 
disagreement (NOD) as to that decision.  

Based on this history, the Board has concluded that the issue 
of the veteran's entitlement to service connection for 
gastrointestinal disability is not currently in appellate 
status, and accordingly it will not be addressed in this 
decision.   See Archbold v. Brown, 9 Vet. App. 124, 130 
(1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a 
notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

The Board additionally observes that its analysis of the 
procedural history with respect to the service connection 
issue has been hampered by a lack of clarity on the part of 
the RO.  In essence, the RO has never really directly 
addressed the matter of the reopened claim of entitlement to 
service connection for a gastrointestinal disability.  Not 
surprisingly, the veteran has not filed a NOD, since there 
has not been a clear denial of his claim to disagree with.  
This matter is referred to the RO for any action it deems to 
be appropriate.


FINDINGS OF FACT

1.  A May 1981 rating decision denied service connection for 
a stomach condition, diagnosed as peptic ulcer disease.  The 
veteran did not file an appeal.  

2.  The May 1981 rating determination was supported by the 
evidence then of record and the applicable statutory and 
regulatory provisions existing at the time were correctly 
applied.


CONCLUSION OF LAW

The May 1981 rating decision which denied service connection 
for a stomach condition, diagnosed as peptic ulcer disease, 
does not contain CUE.  38 C.F.R. § 3.105 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking revision of a May 1981 rating decision 
based on his contention that such decision contained CUE.

In the interest of clarity, the Board will review the factual 
background of this case; briefly discuss the relevant law and 
VA regulations pertaining to CUE; and then analyze the 
veteran's contentions and render a decision.

The VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The VCAA includes an 
enhanced duty on the part of VA to notify claimants as to the 
information and evidence necessary to substantiate claims for 
VA benefits.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  The VCAA also 
redefines the obligations of VA with respect to its duty to 
assist claimants in the development of their claims.  

The Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular claim.  
See Holliday v. Principi, 14 Vet. App. 280 (2001).  The VCAA 
is generally applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  However, in 
Livesay v. Principi, 15 Vet. App. 165 (2001), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "there is nothing in the text or the legislative 
history of VCAA to indicate that VA's duties to assist and 
notify are now, for the first time, applicable to CUE 
motions."

In essence, the Court in Livesay continued to hold that the 
VCAA is potentially applicable to all pending claims, as it 
had held in Holliday.  However, the Court further indicated 
that CUE claims are not conventional appeals, but rather are 
requests for revision of previous decisions.  A claim of CUE 
it is not by itself a claim for benefits.  Thus, CUE is 
fundamentally different from any other kind of action in the 
VA adjudicative process.  A litigant alleging CUE is not 
pursuing a claim for benefits, but rather is collaterally 
attacking a final decision.  Thus, a "claimant," as defined 
by 38 U.S.C.A. § 5100 (West Supp. 2002), cannot encompass a 
person seeking a revision of a final decision based upon CUE.  
As a consequence, VA's duties to notify and assist contained 
in the VCAA are not applicable to CUE claims.  

Based on the Court's precedential decision in Livesay, the 
Board concludes that the veteran's CUE claim is not subject 
to the provisions of the VCAA.  As noted elsewhere in his 
decision, a CUE claim must be viewed exclusively in light of 
evidence which was of record at the time the decision was 
made, in this case in May 1981.  Therefore, there is no 
additional evidence that must be obtained by the Board.

Factual background

Service medical records show that the veteran was seen in 
November 1964, two weeks into boot camp, for lower abdominal 
pain.  He was treated with milk of magnesia.  The remainder 
of the veteran's service medical records were pertinently 
negative.  His separation examination in October 1968 
included a finding of normal abdomen and viscera.  

The veteran filed his initial claim for service connection 
for "stomach pain and disorders" in January 1981, over 
twelve years after he left service.  See VA Form 21-526, 
Veteran's Application for Compensation or Pension, received 
on January 13, 1981.  

During a VA examination in May 1981, the veteran complained 
of pain, burning and spasms in the stomach area.  He reported 
that he was hospitalized in October 1968 [shortly after he 
left service] at the Ft. Wayne, Indiana VA Medical Center for 
the same problem.  He also reported having tests done because 
of stomach pain in 1977 and 1979.  The diagnoses were: (1) 
reflux esophagitis by history; and (2) peptic ulcer disease.  

In the May 1981 rating decision which is the subject of the 
current CUE claim, the RO denied entitlement to service 
connection for peptic ulcer disease on the basis that the 
evidence did not show that an ulcer condition was incurred in 
military service or during the one year presumptive period 
thereafter.  The veteran was notified of the decision by 
letter dated May 26, 1981.  He did not appeal.

In June 1981, after receiving additional medical evidence, 
including the report of a November 1968 hospitalization at 
the Fort Wayne VAMC which had as the diagnosis acute 
gastritis, apparently caused by acute alcoholism, the RO 
confirmed the previous decision denying service connection 
for a gastrointestinal disorder.

In February 1999, the veteran filed to reopen his previously-
denied claim.  That claim was denied in an unappealed April 
1999 RO rating decision. 

In August 2001, the veteran filed a claim of CUE in the May 
1981 RO decision.  That claim was denied by the RO in 
February 2002.  This appeal followed. 
The veteran testified at a personal hearing which as chaired 
by a Decision Review Officer (DRO) at the RO in June 2003.  
In July 2003, the DRO issued a SSOC which continued to deny 
the veteran's CUE claim.  



Pertinent Law and Regulations

CUE

The law and VA regulations state that a notice of 
disagreement shall be filed within one year from the date of 
mailing of the notification of the initial review and 
determination; otherwise, the determination will become 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.302, 20.110 (2003).  Previous determinations 
which are final and binding will be accepted as correct in 
the absence of CUE.  38 C.F.R. § 3.105(a) (2003).

The Court has propounded a three-pronged test to determine 
whether CUE is present in a prior determination:

(1) "[E]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied,"

(2) the error must be "undebatable" and of the sort "which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made," and

(3) a determination that there was CUE must be based on the 
record and the law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) [quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc)].

In Fugo v. Brown, 6 Vet. App. 40, 43 (1993), the Court 
further held that CUE is one of fact or law, that when called 
to the attention of later reviewers compels the conclusion, 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  When 
attempting to raise a claim of CUE, a claimant must describe 
the alleged error with some degree of specificity, and, 
unless it is the kind of error, that if true, would be CUE on 
its face, must provide persuasive reasons as to why the 
result would have been manifestly different but for the 
alleged error.  Id. at 43-44.  Fugo further held that neither 
a claim alleging improper weighing and evaluating of the 
evidence in a previous adjudication, nor general, non-
specific claims (including sweeping allegations of failures 
to follow the regulations or to provide due process), meet 
the restrictive definition of CUE.  Id. at 44.

"Clear and unmistakable error is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).

Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The 
constructive notice doctrine, however, may not be applied 
retroactively to VA adjudications, and specifically to claims 
alleging CUE in rating decision dated prior to the Court's 
issuance of its decision in Bell, i.e. before July 21, 1992.  
See Lynch v. Gober, 11 Vet. App. 22, 29 (1997), vacated and 
remanded on other grounds sub nom.  Lynch v. West, 178 F.3d 
1312 (Fed. Cir. 1998) (table), reinstated by Lynch v. West, 
12 Vet. App. 391 (1999); Damrel v. Brown, 6 Vet. App. at 246.

Pertinent law and regulations in effect at the time of the 
1981 rating decision

Only the law and evidence as they existed at the time of the 
RO's May 1981 rating decision may be considered.  In other 
words, the Board cannot apply the benefit of hindsight to its 
evaluation of the May 1981 rating decision in determining 
whether CUE existed.  Cf. Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992).  

The Board notes that the laws and regulations relating to 
service connection were essentially the same in 1981 as they 
are today.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 C.F.R. § 3.303 (1980).  

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service is 
not, in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.

Service connection may also be granted service connection for 
certain diseases, including peptic ulcers, if the disability 
becomes manifest to a compensable degree within one year 
after separation from service.  38 C.F.R. §§ 3.307, 3.309 
(1980). 

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1980).

Analysis

The May 1981 RO decision which denied the veteran's claim of 
entitlement to service connection for a "stomach pain and 
disorders" noted that a stomach condition was indicated in 
military service and that the veteran stated that he was 
treated for a stomach condition after service.  The claim was 
denied by the RO because the only gastrointestinal disability 
which was clinically identified at that time, peptic ulcer 
disease, was not noted in service or within the one year 
presumptive period after service, nor was there any evidence 
relating such diagnosed disability to the veteran's military 
service.

The veteran has argued that the May 1981 rating decision 
contained CUE because the decision failed to consider his 
service medical records showing treatment for a stomach 
condition.  However, the May 1981 rating decision in fact did 
note that a stomach condition was indicated in service.  The 
claim was denied, not on the basis that there were no stomach 
problems during service but rather because the RO did not 
find evidence of a medical nexus between the peptic ulcer 
disease diagnosed in 1981 and the veteran's military service 
which ended twelve years earlier.  In addition, the RO did 
not find evidence establishing peptic ulcers during the 
presumptive period.  Based on these findings, the RO 
determined that service connection for a peptic ulcer disease 
was not established.  

As a matter of law, CUE must be undebatable and cannot exist 
where the determination involves the weighing and evaluation 
of evidence.  The specific allegation of error must assert 
more than merely disagreement with how the facts of the case 
were weighed or evaluated.  In other words, to present a 
valid claim of clear and unmistakable error the claimant 
cannot simply request that the Board reweigh or reevaluate 
the evidence.  See Crippen v. Brown, 9 Vet. App. 412 (1996).

The RO's interpretation of the meaning and significance of 
the in-service finding and the May 1981 VA examination was a 
reasonable application of the evidence under the 
circumstances.  In essence, the evidence of record in 1981 
showed that the veteran had one isolated episode of what was 
believed to be a gastrointestinal complaint in 1964, two 
weeks into service, with nothing relevant thereafter in 
service, and with no evidence associating that one incident 
with the peptic ulcer disorder identified in 1981.  Under 
such circumstances, it may not be said that the evidence of 
record in 1981 was such to compel the rating agency to find 
that service connection for a stomach disorder should be 
granted.

The veteran's attorney also argues that the RO failed to 
apply the chronicity regulation given evidence showing that 
the veteran was diagnosed with gastritis in November 1968, 
within one year from his discharge from service.  As noted in 
the factual background, a Ft. Wayne VAMC hospital summary 
covering the period November 5 to November 13, 1968 shows 
that the veteran was diagnosed with "acute" gastritis due 
to "acute" alcoholism.  

The record reflects that although identified by the veteran 
during the May 1981 VA examination, the hospital summary was 
not associated with the claims folder until after the May 
1981 rating decision (in June 1981).  Although not 
necessarily disputing that the RO should have obtained the 
hospital summary prior to rendering its May 1981 decision, 
the Board believes that this does not constitute CUE.  A 
failure to fully develop evidence is not considered CUE.  See 
Caffrey v. Brown, 6 Vet. App. 377 (1994) [breach of duty to 
assist cannot form basis for CUE claim because such breach 
creates only an incomplete rather than an incorrect record].
Although such VA medical records are today considered to be 
constructively of record, since the May 1981 RO decision pre-
dated the Court's decision in Bell, they were not 
constructively of record at that time.  See Lynch and Damrel, 
both supra.

The Board additionally observes that even if the November 
1968 hospital report had been of record in May 1981, it would 
not be outcome determinative.  "To prove the existence of 
clear and unmistakable error as set forth in § 3.105(a), the 
claimant must show that an outcome-determinative error 
occurred, that is, an error that would manifestly change the 
outcome of a prior decision."  See Yates v. West, 213 F.3d 
1372, 1374 (Fed. Cir. 2000).  The November 1968 VA hospital 
report made it abundantly clear that the veteran's 
hospitalization was due to a drinking binge "celebrating his 
return from Vietnam by ingestion of about 6 to 8 ounces of 
whiskey and 5 to 6 beers daily."  [The timing is as follows:  
the veteran's last day of military service was October 18, 
1968 and he was admitted to the VAMC on November 5, 1968, 
complaining of epigastric pains of six days duration.]  There 
is absolutely no indication that a chronic condition existed 
in November 1968; the hospital report indicates that quite 
the contrary (an acute condition) existed.  The chronicity 
regulation would not be triggered by such hospital report.  
The Board also notes that there is no suggestion of ulcers in 
this report, so the presumptive regulation similarly would 
not come into play because of the November 1968 VA hospital 
report, even though it was generated within the one year 
presumptive period.
Indeed, the VA hospital report, if it had been of record, 
would arguably work against the veteran's claim, in that the 
veteran did not report a history of any gastrointestinal 
problems in service.  In short, the VA hospital record relied 
upon by the record is not helpful to his case and would not 
be outcome determinative.   

Finally, the veteran argues that there was CUE because his 
February 1981 claim was for "stomach pain and disorders", 
but the May 1981 rating decision denied service connection 
for peptic ulcer disease.  The veteran thus appears to be 
contending that the May 1981 RO decision contained CUE 
because it purportedly did not address his claim.  The Board 
does not find this argument persuasive.
The only gastrointestinal condition that existed at the time 
of the May 1981 rating decision was peptic ulcer disease, 
which had been diagnosed on VA examination in May 1981.  
Therefore, it was reasonable that service connection was 
denied for this condition, since this was the only disability 
which had been identified, given that the veteran's original 
claim sought service connection for the rather vaguely 
identified "stomach pain and disorders."  See VA Form 21-
526, Veteran's Application for Compensation or Pension, 
received on January 13, 1981.  

In essence, the veteran's February 1981 claim sought service 
connection for a gastrointestinal disorder.  In this regard, 
the Board notes that VA does not generally grant service 
connection for symptoms such as "stomach pain" alone, 
without an identified basis for those symptoms.  Given that 
peptic ulcer disease was the only disability shown by medical 
evidence in May 1981, it logically follows that this was the 
only condition for which service connection could have 
conceivably been granted or denied by the RO.  A plain 
reading of the term "stomach pain and disorders" would 
encompass any and all existing gastrointestinal disabilities.  
This was in fact what was adjudicated by the RO in May 1981.   

As expressed in the paragraphs immediately above the Board 
believes that the veteran's claim was fully adjudicated via 
the May 1981 decision.  However, even if it can be argued 
that there was a lack of recognition on the part of the RO in 
1981 that a separate issue of entitlement to service 
connection for "stomach pain" existed, it is clear that any 
failure on the part of the RO to identify, develop and 
adjudicate such purported issue does not constitute CUE.  VA 
General Counsel noted that a breach of any "duty to develop" 
cannot be a basis for finding CUE in a prior decision.  See 
VAOGCPREC 12-2001; see also Caffrey v. Brown, 6 Vet. App. 
377, 383-84 (1994) [an attack on improper procedure cannot be 
the basis of CUE].  
In addition, and crucially, the Court has specifically held 
that a failure to identify and adjudicate a service 
connection claim does not constitute CUE.  See Norris v. 
West, 12 Vet. App. 413, 419-22 (1999) [holding that an RO's 
failure to adjudicate a claim did not constitute a final 
disallowance of the claim and, therefore, there was no final 
adverse decision subject to CUE attack]. 

In sum, for the reasons and bases expressed above the Board 
concludes that the rating decision of May 1981 did not 
involve CUE.  The May 1981 rating determination was supported 
by the evidence then of record and the applicable statutory 
and regulatory provisions existing at the time were correctly 
applied.    No undebatable, outcome determinative error has 
been identified by the Board, and as explained the Board has 
not been swayed by the contentions raised by and in behalf of 
the veteran.  The appeal is accordingly denied.


ORDER

The claim of CUE in the May 1981 RO rating decision is 
denied.  



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



